Citation Nr: 1235167	
Decision Date: 10/11/12    Archive Date: 10/17/12	

DOCKET NO.  09-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression resulting in substance abuse/drug addiction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disorder and substance abuse/drug addiction.

In that regard, at the time of a service separation examination in June 1983, the Veteran gave a history of depression, worry, and decreased memory, all of which were purportedly job/stress related, and which had "resolved."  While a psychiatric evaluation conducted at the time of separation was reportedly within normal limits, the Veteran was subsequently discharged from service with a general, under honorable conditions discharge for "drug abuse rehabilitation failure."  Significantly, since the time of the Veteran's discharge, he has received treatment on numerous occasions for substance, including drug abuse, as well as for what has been described as a depressive disorder, not otherwise specified.

A review of the Veteran's claims folder discloses that, in conjunction with his claim for service connection, his service treatment records were requested and subsequently obtained.  However, it does not appear that, at any time during the course of the Veteran's current appeal, any attempt was made to obtain his service personnel records.  Such records are arguably vital to a proper adjudication of the Veteran's current claim for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the appropriate service department and/or record storage facility, with a request that they provide the Veteran's complete service personnel record (201 file).  Following receipt of that file, it should be included in the Veteran's claims folder for review.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2008, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  If deemed necessary, the Veteran should then be afforded a VA psychiatric examination in order to more accurately determine the exact nature and etiology of his claimed psychiatric disorder and substance abuse (drug addiction).  All indicated tests should be conducted and all findings reported in detail.

The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in his report that the claims file and Virtual VA records have been reviewed. 

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression resulting in substance abuse/drug addiction, taking into account the Veteran's service personnel records, and any other pertinent evidence obtained as a result of this remand.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in March 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



